McCay, Judge.
Were this a case when, after an ordinance of a city was adopted and published, one had built in accordance therewith and, on the faith that no wooden buildings would be permitted to be put up within the fire limits, and after thus acting and thus building, the city should permit a wooden. *154building to be erected, by the building of which, plaintiff's house was burned, the argument made in the hearing might have some force. But, as the case is put in the declaration, the plaintiff's own house was a wooden one, and must have been built either before the ordinance was passed, or in violation of it, or by the same permission as is complained of. In either case the plaintiff has come to no harm from the city. He did not build on the faith of the ordinance. If a dangerous structure was put up near his he had his remedy against the builder of it, by injunction. The permission of the city did not and could not justify any private person to erect a nuisance, its permission is a mere waiver of its rights. Persons damaged had their remedy, either preventive by injunction or remedial by abatement.
Judgment affirmed.